THE THIRTEENTH COURT OF APPEALS

                                     13-20-00283-CV


                                  KEVIN SHAE COX
                                         v.
                                MISTY LEIGH WALDEN


                                    On Appeal from the
                      335th District Court of Burleson County, Texas
                              Trial Court Cause No. 30027


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

January 13, 2022